               Case 1:19-cr-00221-TNM Document 1 Filed 06/27/19 Page 1 of 7



                                   UNITED STATES DISTI{IC'I COURT
                                   FOR THE DISTRICT O}'COLUMBIA

                                          Holding a Criminal Term
                                     Grand Jury Sworn in on May 7,2019

 UNITED STATES OF AMERICA                                 Case No.

                                                          Grand Jury Original

 AURELIA STANTON,                                         VIOLATIONS:
                                                          Counts One and Two: 18 U.S.C. $ 1343
           Defendant.                                     (Wire tr'raud)

                                                          Counts Three through Five: 18 U.S.C. $
                                                          1344(2) (Bank F'raud)

                                                          Counts Six through Eight: 18 U.S.C. $
                                                          r028A(a)(1) (Aggravated Identity Theft)

                                                          Count Nine: 22 D.C. Code $$ 3221(a) and
                                                          3222(a)(l) (First Degree Fraud)

                                                          Forfeiture Allegation
                                                          18 u.s.c. $$ e81(a)(l)(c); e82(a)Q)(A);21
                                                          u.s.c.   $ 8s3(p)


                                                INDICTMENT

       The Grand Jury charges that:

       At      al1   times material to this indictment:

                                               BACKGROUND

       1   .          Company    A   was an investment banking       frm with   offices located   at   I 100

Connecticut Ave NW, Washirgton, D.C.

       2.             Person 1 was the founder and CEO of Company A.

       3.             Defendant Aurelia STANTON C'STANTON) worked as                                     an

Accountant/Administrative Assistant ("office manager") for Company              A fiom in or about     June

2014 through on or about May 8, 2017. As office manager, STANTON was responsible for

                                                           1
             Case 1:19-cr-00221-TNM Document 1 Filed 06/27/19 Page 2 of 7



ensuring timely payment of bills and invoices, accurate bookkeeping, and managing the office,

among other matters.

          4.        Company A maintained a checking account at Citibank N.A. ("Citibank"). Funds

in the Company A bank account were intended to be used for legitimate business expenses of

Company A.

          5.        STANTON was not authorized to sign checks drawn on the Company                   A   bank

account   ald    was not authorized to use Company         A funds to pay   her personal expenses.

          6.        At    al1   times relevant to this indictment, Citibank was a finalcial institution with

deposits inswed by the Federal Deposit lnsurance Corporation ("FDIC").

                                           COUNTS ONE AND TWO
                                         (Wire Fraud - 18 U.S.C. $ 1343)

          1.        The allegations contained in paragraphs 1 through 6 of this Indictment are re-

alleged as     il fully   set forth herein.

          8.        Beginning in or about August 2015, through on or about May 8, 2017, in the District

of Columbia and elsewhere, the defendant, AURELIA STANTON, devised and intended to devise

a scheme to defraud and to obtain money and property              from Company A by means of materially

false and fraudulent preterses, representations, ald promises, and by concealment ofmaterial facts

in connection with the deposit and negotiation offorged Company A checks.

                                        Purpose of the Scheme to Defraud

       9.           It was a purpose of the scheme to defraud for STANTON to enrich herself by

depositing, negotiating, and forging Company                A    checks made payable     to herself without

authorization.

                                        Manner and Means of the Scheme




                                                             2
             Case 1:19-cr-00221-TNM Document 1 Filed 06/27/19 Page 3 of 7




          10.     It was par-t of the scheme to defraud that STANTON used Company A check stock

to draft checks made payable to herself without authorization.

         i   1.   It was flrther a parl ofthe scheme to defraud that, to conceal the fraudulent nature

ofthe checks that she wrote to herself, STANTON often wrote legitimate business expenses, such

as   "Visas," "Shipping," and "Supplies," in the memo lines of many of the checks.

         12.      It was further a part of the scheme to defraud that STANTON forged the signature

ofPerson     1 on the checks she wrote to herself.


         13. It was further a part of the scheme to defraud that STANTON                     deposited and

negotiated the checks that she had written to herself at Citibank branches in the District of

Columbia and elsewhere.

         14.      It was further   a   part ofthe scheme to defraud that, to conceal her fraudulent conduct,

STANTON falsified entries and deleted transactions                  in the QuickBooks      financial ledger

maintained by Company A.

         15.      It was firther a part of the scheme to deftaud that STANTON concealed               these

disbursements from Company A's bank account by using a computer software program to edit

Company A's bank statements by removing references to the fiaudulently drafted, negotiated, and

forged checks she had written on the account.

         16.      It was further a parl of the scheme to defraud that STANTON concealed               these

disbursements     fiom Company A's bank accorint by emailing the false bank statements to

rcpresentatives for Company A as if they were legitimate.

                                         The Execution of the Scheme

         17.      On or about the dates set forth below, defendant STANTON, for the purpose                of

executing the aforementioned scheme and artifrce to defraud, did transmit and cause                   to   be



                                                             3
             Case 1:19-cr-00221-TNM Document 1 Filed 06/27/19 Page 4 of 7



transmitted by means of wire communication in interstate commerce the following writings, signs,

signals and sounds in the District of Columbia, and elsewhere:

             Count:        Date                      Wire lransmission:
                          (on or
                         about):
                1       04/27/20171STANTON sent an email to Company A's legal
                                   representatives attaching a false bank statement for
                                      the month March 2017.
                )       0s/0212017 STANTON sent an email to Person i attaching a
                                   false bank statement for the month of April 2017.
             (Wire Fraud, in violation of Title 18, United States Code, Section 1343)

                                 COUNTS THRT]E THROUGH T'IVE
                                  @ank Fraud - 18 U.S.C. S 1344(2))

        18.     The allegations set forth in paragraphs 1 through 6, and 10 through 16 of this

Indictrnent are re-alleged and incorporated by reference.

        19.     Beginning in and around August 2015, and through on or about May 8, 2017, in the

District of Columbia and elsewhere, the defendant, AURELIA STANTON, devised            a scheme and


artifice to defraud Citibank, a financial institution, and to obtain moneys, fimds, credits, assets,

securities or other property owned and under the custody and control of Citibank, by means         of

materially false or fraudulent pretenses, representations, or promises, to wit, STANTON deposited

and negotiated for cash, checks    with forged signatures drawn on an account at Citibank held in the

name of Company       A and without the authorization of Company A.

        20.     On or about the dates listed in the table below, in the District of Columbia, the

defendant,   AURELIA STANTON, knowingly executed and attempted to execute the scheme and

artifice to defraud as set forth above:


                           Count       Execution         Check     Amount
                                          Date          Number
                             3         03t3t/2017          7177     $3,000
                             4         04t20t2017          7189     $2,710


                                                       4
            Case 1:19-cr-00221-TNM Document 1 Filed 06/27/19 Page 5 of 7




                            count    Execution        Check     Amount
                                    I   Date         Number
                                      5lt/2017         1194      $2,100
           (Bank Fraud, in violation of Title 18, United States Code, Section 1344(2))

                                        COUNTS SIX THROUGH EIGHT
                                          (Aggravated Identity Theft)

         21.     The allegations set forlh in paragraphs 1 through 6, 8 through 16, and   i9 of this

Indictment are re-alleged and incorporated by reference.

         22.     On or about the dates listed below for each count, in the District of Columbia, the

defendant, AURELIA STANTON, during and in relation to a felony violation enumerated in 18

U.S.C. 1028A(c), that is, Wire Fraud in violation of 18 U.S.C. S 1343 and Bank Fraud in violation

of   18 U.S.C. 1344(2), did knowingly transfer, possess, and use, without lawfu1 authority, a means

of identification of another person, that is, a signature, knowing that said means of identification

belonged to another actual person, as described below for each count

               Count            Date              Check         Means of       ,\mount
                            (on or about)        Number       Identification
                  6          03131t2017              Name / Signature
                                                  1717                     $3,000
                                                         of Person 1
                7       o4t2ot2o17         7189      Name / Signature      $2,770
                        I                   |            of Person 1
                8         5l|2011          1794      Name / Signature      $2,100
                                                         ofPerson 1
        (Aggravated Identity Theft, in violation of Title 18, United States Code, Section
                                          1028A(a)(1))

                                                 COUNT NINE
                                                irst D ree Fraud

         23.    The allegations set forth in paragraphs 1 through 6, 8 through 16, an 19 of this

Indictment are re-alleged and incorporated by reference.

         24.    From in or around August 2015, through on or about May 8,2077, within the

District of Columbia, the defendant, AURELIA STANTON, engaged in a scheme and systematic


                                                          5
             Case 1:19-cr-00221-TNM Document 1 Filed 06/27/19 Page 6 of 7




corrrse of conduct with intent to defiaud and to obtain property of Company                      A by   means   of

materially false and fraudulent pretenses, representations, and promises, and thereby obtained

property and caused Company A to lose property, the value of which is $1,000 or more.

    (First Degree Fraud, in violation of Title 22,,D.C. Code, Sections 3221(a),3222(a)(l))

                           CRIMINAL FORFEITURE ALLEGATION

        1.      Upon conviction of the offense alleged in Cowts One and Two of this Indictment,

the defendant, AURELIA STANTON, shall forfeit to the United States any property, constituting,

or derived fiom, proceeds the defendant obtained directly or indirectly, as a result of this offense,

pusuant to Title 18, United States Code, Section 981(aX1)(C) and Title 28, United States Code,

Section 2461(c). The United States       will also seek a forfeiture      money judgment against the

defendant equal to the value ofany property, real or personal, which constitutes or is derived from

proceeds traceable to this offense.

        2.      Upon conviction of the offense alleged in Counts, Three, Four, and Five, the

defendant shall forfeit to the United States any property consisting, or derived from, proceeds the

defendant obtained directly or indirectly, as the result ofthis violation, pursuant to Title 18, United

States Code, Section 982(a)(2)(A). I'he United States      will   also seek a forfeiture money judgment

against the defendant equal to the value of any property constituting, or derived {iom, any proceeds

obtained, directly or indirectly, as the result ofthis violation.

        3.      If any ofthe property described above as being subject to forfeiture,             as a result   of

any act or omission of the defendant:

                a.   camot be located upon the exercise ofdue diligence;

                b.   has been transferred or sold to, or deposited    with,   a   third party;

                c.   has been placed beyond the   jurisdiction of the Court;



                                                       6
           Case 1:19-cr-00221-TNM Document 1 Filed 06/27/19 Page 7 of 7




               d.     has been substantially diminished in value; or

               e.     has been commingled        with other property that cannot be divided without

                      diffrculty;

the defendant shall   fofeit   to the   Udted   States any other property   ofthe defendant, up to the value

ofthe property described above, pu.rsuant to Title 21, United States Code, Section 853(p).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title
28, United States Code, Section 2461(c), Title 18, United States Code, Section 982(a)(2)(A)'
                    and Title 21, United States Code, Section 853(p))'

                                                            A TRUE BILL




                                                            FOREPERSON




     RNEYFORTHE
                x /-,"                   S   ATES IN
AND FOR TIIE DISTRiCT               F COLUMBIA




                                                           7
